[PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                  FILED
                                                     U.S. COURT OF APPEALS
                     ________________________          ELEVENTH CIRCUIT
                                                          AUGUST 16, 2001
                                                        THOMAS K. KAHN
                            No. 98-6069                      CLERK
                     ________________________

               D. C. Docket No. 97-00092-CV-AR-S

PATRICIA GARRETT,

                                                        Plaintiff-Appellant,

                                  versus

THE UNIVERSITY OF ALABAMA
AT BIRMINGHAM BOARD OF TRUSTEES,

                                                       Defendant-Appellee,

THE UNITED STATES OF AMERICA,

                                                                Intervenor.

                      *   *   *     *      *   * *

                     ________________________

                            No. 98-6070
                     ________________________

               D. C. Docket No. 97-02179-CV-AR-S

MILTON ASH,
                                                        Plaintiff-Appellant,
                                            versus

ALABAMA DEPARTMENT OF YOUTH SERVICES,

                                                                        Defendant-Appellee,

THE UNITED STATES OF AMERICA,
                                                                                   Intervenor.
                              ________________________

                     Appeals from the United States District Court
                        for the Northern District of Alabama
                           _________________________
                                 (August 16, 2001)


   ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before ANDERSON, Chief Judge, RONEY, Circuit Judge, and COOK*, District
Judge.

PER CURIAM:

       This case is before the court on remand from the United States Supreme Court,

see Board of Trustees of the Univ. of Alabama v. Garrett, __U.S. __ No. 99-1240

(U.S. Feb. 21, 2001), regarding the issue whether two Alabama state agencies were

entitled to sovereign immunity regarding claims brought against them under the

Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213. The district

court in this case entered summary judgment in favor of the state agencies. Adhering


_____________________
      *
         Honorable Julian Abele Cook, Jr., U.S. District Judge for the Eastern District
  of Michigan, sitting by designation.
                                             2
to our intervening decision in Kimel v. State Bd. of Regents, 139 F.3d 1426,1433 (11th

Cir. 1998), cert. granted, 525 U.S. 1121, cert. dismissed, 528 U.S. 1184(2000), we

held that the state is not immune from suit under the ADA and reversed the judgment

of the district court against plaintiffs. See Garrett v. University of Ala. at Birmingham

Bd. of Trustees, 193 F.3d 1214, 1218 (11th Cir.1999). The Supreme Court granted

certiorari in this case to resolve a split among the Courts of Appeals on this question,

and reversed our decision, holding that suits in federal court by state employees to

recover money damages by reason of the state’s failure to comply with the ADA are

barred by the Eleventh Amendment. In Garrett, we also held that the “decision under

the Rehabilitation Act is also controlled by this Court’s decision as to the ADA in

Kimel.” 193 F.3d at 1218. Accordingly, the judgment of the district court regarding

both the ADA and the Rehabilitation Act must be affirmed based on the Supreme

Court’s decision.

      AFFIRMED.




                                           3